— In (1) a proceeding pursuant to Judiciary Law § 753 for an order adjudging Lawrence Lezak to be in contempt of court (proceeding No. 1), the petitioner appeals from stated portions of an order of the Supreme Court, Kings County (Pino, J.), dated November 29, 1984, and Lawrence Lezak appeals from so much of an order and judgment (one paper) of the same court entered December 24, 1984, as failed to grant his application for an affirmative finding that the contempt proceeding was commenced in bad faith and his application for costs, disbursements, and attorneys’ fees, and (2) a proceeding pursuant to CPLR article 78 to prohibit the Waterfront Commission of New York Harbor from representing Lawrence Lezak in a pending civil contempt proceeding (proceeding No. 2), the petitioner appeals from stated portions of a judgment of the same court dated November 29, 1984.
Appeals from the order and the judgment dated November 29, 1984 dismissed as abandoned, without costs or disbursements.
Order and judgment entered December 24, 1984, affirmed insofar as appealed from, without costs or disbursements.
Special Term did not err in failing to grant Lawrence Lezak’s cross motion for an affirmative finding that the petitioner’s contempt proceeding was filed in bad faith. Nor did Special Term err in denying Lezak’s application for an award of costs, disbursements, and counsel fees. Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.